Citation Nr: 0414764	
Decision Date: 06/08/04    Archive Date: 06/23/04

DOCKET NO.  93-12 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a rating in excess of 40 percent for a 
cervical spine disorder, status post cervical diskectomy.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


ATTORNEY FOR THE BOARD

J. L. Tiedeman


INTRODUCTION

The veteran served on active duty from September 1979 to June 
1982, and from January 1987 to April 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.

The case was remanded previously by the Board in February 
1995 and August 1996.  When the case was previously before 
the Board, in May 1999, the issues were: Entitlement to a 
rating in excess of 20 percent for a cervical spine disorder 
prior to cervical diskectomy on July 11, 1997; and 
entitlement to a rating in excess of 20 percent for a 
cervical spine disorder after cervical diskectomy on July 11, 
1997.  On the first issue, the Board granted a 40 percent 
rating.  The Board remanded the second issue for further 
development.  Following the requested development, the RO 
granted a 100 percent rating for convalescence following the 
surgery, followed by a 40 percent rating for the service-
connected neck disorder, effective December 1, 1997.  
Subsequently, in October 2002, the Board denied a rating in 
excess of 40 percent for the veteran's cervical spine 
disorder.

The veteran appealed this decision and by an Order dated in 
March 2003, the United States Court of Appeals for Veterans 
Claims (hereinafter Court) vacated the Board's October 2002 
decision and remanded the case to the Board due to the 
enactment of the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  Thereafter, in 
September 2003, the Board remanded the case again to comply 
with the Court's Order, ensuring that all notification and 
development action required by 38 U.S.C.A. §§ 5102, 5103, and 
5103A were fully complied with and satisfied.


REMAND

Although the RO sent the veteran a letter in March 2004, 
informing him of the passage of the VCAA and providing him 
information with respect to his claim for an increased 
rating, the RO did not specifically inform the veteran of 
what it would take to substantiate his claim for a rating in 
excess of 40 percent for a cervical spine disorder, status 
post cervical diskectomy.  This is especially significant in 
light of changes in regulations used to evaluate diseases and 
injuries of the spine, including intervertebral disc 
syndrome.

Indeed, the regulations used to evaluate diseases and 
injuries of the spine have changed twice since the veteran's 
claim was filed.  These changes became effective on September 
23, 2002, and on September 26, 2003.  See 38 C.F.R. § 4.71a 
(Diagnostic Codes 5285, 5286, 5287, 5288, 5289, 5290, 5291, 
5292, 5293, 5294, 5295) (2002); 67 Fed. Reg. 54345 (Aug. 22, 
2002) (codified at 38 C.F.R. § 4.71a (Diagnostic Code 5293) 
(2003); 68 Fed. Reg. 51454-58 (Aug. 27, 2003) (to be codified 
at 38 C.F.R. § 4.71a (Diagnostic Codes 5235, 5236, 5237, 
5238, 5239, 5240, 5241, 5242, 5243)).  It does not appear 
that the veteran has received notice of the changes made to 
the rating criteria for evaluating diseases and injuries of 
the spine.  Because these changes took effect during the 
pendency of the veteran's appeal, the question arises as to 
which set of rating criteria applies.  See Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003) (the rule of Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), that the version most 
favorable to the claimant be applied when there has been a 
change in rating criteria has been overruled to the extent 
that it conflicts with authority established by the U.S. 
Supreme Court and the Federal Circuit).  Nevertheless, the 
veteran has not been put on notice of the twice-changed 
regulations and given the opportunity to argue his case with 
respect to these changes.

Furthermore, the RO has not been afforded the opportunity to 
evaluate the veteran's service-connected back or neck 
disability under the revised criteria for rating diseases and 
disabilities of the spine.  In the Board's opinion, the 
veteran could be prejudiced as a result of the Board 
addressing this matter in the first instance. Because 
additional development is necessary in the veteran's case, as 
will be discussed below, time will be saved if the notice 
required as a result in the changes in rating criteria is 
provided to the veteran while the file is at the RO.  By so 
doing, the veteran will be given ample opportunity to submit 
evidence relative to the changed criteria and have the RO 
consider the evidence before returning the case to the Board.  
As such, the veteran should be specifically advised by the RO 
of the new and the old rating criteria for evaluating 
diseases and disabilities of the spine, including 
intervertebral disc syndrome, and the RO should specifically 
evaluate his claims under 38 C.F.R. § 4.71a as it existed at 
the time he filed his claim, and as amended two times during 
the pendency of his appeals.  See 38 C.F.R. § 4.71a 
(Diagnostic Codes 5285, 5286, 5287, 5288, 5289, 5290, 5291, 
5292, 5293, 5294, 5295) (2002); 67 Fed. Reg. 54,345-49 (Aug. 
22, 2002) (codified at 38 C.F.R. § 4.71a (Diagnostic Code 
5293) (2003)); 68 Fed. Reg. 51454-58 (Aug. 27, 2003) (to be 
codified at 38 C.F.R. § 4.71a (Diagnostic Codes 5235, 5236, 
5237, 5238, 5239, 5240, 5241, 5242, 5243)).

Moreover, additional development of the medical evidence is 
required as a result of the changes in the rating criteria.  
The Board finds that giving the veteran another opportunity 
to appear for VA neurological and orthopedic examinations 
would be appropriate because the current severity of the 
veteran's service-connected cervical spine disability is 
unclear.  Furthermore, the Board notes that although the 
veteran was afforded a VA examinations most recently in 
October 1999, the record does not contain a current 
examination that takes into account the new rating criteria 
for evaluating diseases and injuries of the spine, including 
the new criteria established to rate intervertebral disc 
syndrome, such as the total duration of incapacitating 
episodes over the past 12 months or all orthopedic and 
neurologic signs and symptoms resulting from intervertebral 
disc syndrome that are present constantly, or nearly so.  See 
67 Fed. Reg. 54,345-49 (Aug. 22, 2002) (to be codified at 38 
C.F.R. § 4.71a (Diagnostic Code 5293)).  Therefore, the Board 
finds a new VA examination would be appropriate so that the 
veteran's service-connected cervical spine disability can be 
properly evaluated in terms pertinent to these new criteria.

This case is hereby REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will inform 
the veteran if further action is required on his part.

1. The RO must review the claims file 
and ensure that all notification and 
development actions required by the 
VCAA implementing regulations are fully 
complied with and satisfied, to the 
extent required by law.  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 
(2002).  The veteran should be 
specifically told of what is required 
to substantiate his claim for a higher 
evaluation and of the information or 
evidence he should submit, if any, and 
of the information or evidence that VA 
will yet obtain with respect to his 
claims for higher evaluations.  38 
C.F.R. § 3.159 (2003).

2. The RO should ask the veteran to 
identify all VA and non-VA health care 
providers where he has received 
treatment for his cervical spine 
disability since October 1999.  The RO 
should ensure that all pertinent 
records of private or VA treatment are 
procured for review.  The RO should 
assist the veteran in obtaining 
evidence by following the procedures 
set forth in 38 C.F.R. § 3.159 (2003).  
If records sought are not obtained, the 
RO should notify the veteran of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

3. Thereafter, the RO should schedule 
the veteran for VA orthopedic and 
neurological examinations.  The 
examinations are necessary to determine 
the severity of impairment caused by 
his service-connected cervical spine 
disorder.  The claims file, along with 
all additional evidence obtained 
pursuant to the instructions above, 
must be made available to and reviewed 
by the examiner(s).  The examination 
report is to reflect that such a review 
of the claims file was made.

The examiner(s) should also determine 
the severity of impairment caused by 
his service-connected cervical spine 
disorder.  The claims file, a copy of 
this remand, copies of 38 C.F.R. § 
4.71a (Diagnostic Codes 5285, 5286, 
5287, 5288, 5289, 5290, 5291, 5292, 
5293, 5294, 5295) (2002), 67 Fed. Reg. 
54,345-49 (Aug. 22, 2002) (codified at 
38 C.F.R. § 4.71a (Diagnostic Code 5293 
(2003)), and 68 Fed. Reg. 51454-58 
(Aug. 27, 2003) (to be codified at 38 
C.F.R. § 4.71a (Diagnostic Codes 5235, 
5236, 5237, 5238, 5239, 5240, 5241, 
5242, 5243)), along with any additional 
evidence obtained pursuant to the 
requests above, should be made 
available to the examiner(s) for 
review.  The examination report is to 
reflect that such a review of the 
claims file was made.  The examiner(s) 
should determine the current severity 
of the veteran's service-connected 
cervical spine disorder.  All indicated 
tests and studies, to include x-rays 
and other diagnostic procedures deemed 
necessary, should be conducted.  
Clinical findings should be elicited so 
that both the old and new rating 
criteria may be applied.

In addition, after reviewing the 
veteran's complaints and medical 
history, the orthopedic examiner should 
render an opinion, based upon his or 
her best medical judgment, as to the 
extent to which the appellant 
experiences functional impairments, 
such as weakness, excess fatigability, 
incoordination, or pain due to repeated 
use or flare-ups, etc., and should 
equate such problems to the rating 
criteria.  (In other words, functional 
losses due to pain, etc. may result in 
disability tantamount to that 
contemplated by the criteria for a 
higher rating.  If so, the examiner 
should so state.)  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).  The rationale 
for all opinions should be explained in 
detail.  

4. The RO should ensure that each 
examination report complies with this 
remand, especially with respect to the 
instructions to provide medical 
opinions.  If any report is 
insufficient, it should be returned to 
the examiner for necessary corrective 
action, as appropriate.

5. Thereafter, the RO should review the 
record and ensure that all development 
actions have been conducted and 
completed in full.  The RO should then 
undertake any other action required to 
comply with the notice and duty-to-
assist requirements of the VCAA 
implementing regulations.

6. The RO should then re-adjudicate the 
veteran's claim in light of the 
evidence added to the record since the 
last Supplemental Statement of the Case 
(SSOC), evaluating the veteran's claim 
under 38 C.F.R. § 4.71a as it was at 
the time the veteran filed his claim, 
and as amended two times during the 
pendency of his appeal.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should 
be furnished a SSOC and be given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans 

Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




